Title: From Benjamin Franklin to Joshua Johnson, 29 December 1779
From: Franklin, Benjamin
To: Johnson, Joshua


Sir
Passy Dec. 29. 1779.
I am much obliged by your kind attention in sending me from time to time the American newspapers that have come to your hands. Please to accept my thankful Acknowledgements.
I have the Pleasure now to acquaint you that tho’ my application at your Request for arms or a Loan of money for your Province in particular was not attended with success the Opinion here being (as I think I formerly wrote to you) that all such applications, should regularly come thro’ the Congress; yet an aid being now lately granted to that Body for the whole, there is no doubt but Maryland will obtain its share of what Shall arrive in America.
If I have not corresponded with you so punctually as you might expect, and as I could have wished to do, I pray you to excuse me. I have had too much Business with too Little Help. The constant expectation of a Secretary, who had long been voted, but did not arrive prevented my engaging such assistance as I wanted. And I have not been able by increased Application fully to Supply the Difficiency.
I do not understand that by the Treaty of Alliance between france & America, an American taking a house and settling in france to carry on Business is exempted from the Duties & services that would have been required of a Native of france inhabiting the same house. The droit d’aubaine is indeed abolished in our favour, But in other Respects, I Should suppose that Americans settled here as well as frenchmen settled in America, must while they live as Inhabitants, be Subject to the Laws of the respective Countries, of which they at the Same time claim and enjoy the Protection, I am sorry however that you find this so Inconvenient as to induce you to quit the kingdom. Particular Circumstances may have occasioned the Quartering of soldiers on the Inhabitants last year which in time of Peace may rarely happen.
With great Esteem I have the honour to be, sir y m. o. & m. h. S.
Mr. Joshua Johnson.
